Order entered July 1, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00290-CV

             ARLIS D. WILLIAMSON, INDIVIDUALLY, ET AL., Appellants

                                              V.

                 STELLAR RESTORATION SERVICES, LLC, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-04256-2015

                                          ORDER
       We GRANT appellee’s June 29, 2016 agreed motion for an extension of time to file a

brief and extend the time to JULY 15, 2016. No further extension will be granted in this

accelerated appeal absent extenuating circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE